         Case 6:20-cv-00334-BR   Document 13   Filed 02/17/21   Page 1 of 22




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


JESSICA M. J.,1                                  6:20-cv-00334-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


ARI D. HALPERN
Halpern Law Group, P.C.
62910 O.B. Riley Rd., Ste. 100
Bend, OR 97703
(541) 323-2306

             Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
     Case 6:20-cv-00334-BR   Document 13   Filed 02/17/21   Page 2 of 22




MICHAEL W. PILE
Acting Regional Chief Counsel
JEFFREY E. STAPLES
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3706

          Attorneys for Defendant

BROWN, Senior Judge.

     Plaintiff Jessica M. J. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's application for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act.         This Court has

jurisdiction to review the Commissioner's final decision

pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court REVERSES the

decision of the Commissioner and REMANDS this matter for further

administrative proceedings.



                        ADMINISTRATIVE HISTORY

I.   Prior Proceedings

     On December 18, 2011, Plaintiff protectively filed an




2 - OPINION AND ORDER
          Case 6:20-cv-00334-BR   Document 13   Filed 02/17/21   Page 3 of 22




application for DIB benefits.           Tr. 14, 76.2     Plaintiff alleged a

disability onset date of January 14, 2011.              On May 10, 2011,

Plaintiff's application was denied initially, and on October 14,

2012, Plaintiff's application was denied on reconsideration.

Tr. 76.      Plaintiff did not appeal the denial of this

application.       Pl.'s Br. (#9) at 1.

      On December 20, 2013, Plaintiff again protectively filed an

application for DIB benefits and alleged a disability onset date

of January 14, 2011.        Tr. 14, 76.     On June 10, 2014, Plaintiff=s

application was denied initially, and on November 14, 2014,

Plaintiff's application was denied on reconsideration.                  Tr. 76.

Plaintiff did not appeal the denial of this application.                   Pl.'s

Br. (#9) at 1.

II.   Current Proceedings

      On January 27, 2016, Plaintiff protectively filed her

current application for DIB benefits.             Tr. 14, 197.       Plaintiff

again alleges a disability onset date of January 14, 2011.

Tr. 14, 197.       Plaintiff=s application was denied initially and on

reconsideration.        On February 3, 2017, Plaintiff filed a request

for hearing before an Administrative Law Judge (ALJ).                   An ALJ



      2Citations to the official Transcript of Record (#8) filed
by the Commissioner on July 17, 2020, are referred to as "Tr."


3 - OPINION AND ORDER
     Case 6:20-cv-00334-BR   Document 13   Filed 02/17/21   Page 4 of 22




held a hearing on November 5, 2018.        Tr. 14, 32-68.       Plaintiff

and a vocational expert (VE) testified at the hearing.

Plaintiff was represented by an attorney at the hearing.

     On January 2, 2019, the ALJ issued an opinion in which she

found Plaintiff was not disabled from November 15, 2014 (the day

after her last prior application was denied) to December 31,

2016 (her date last insured (DLI)), and, therefore, is not

entitled to benefits.    Tr. 14-26.    Plaintiff requested review by

the Appeals Council.    On January 2, 2020, the Appeals Council

denied Plaintiff's request to review the ALJ's decision, and the

ALJ's decision became the final decision of the Commissioner.

Tr. 1-4.    See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On February 29, 2020, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision.



                               BACKGROUND

     Plaintiff was born on July 28, 1979.         Tr. 24, 197.

Plaintiff was 31 years old on her alleged disability onset date.

Tr. 75.    Plaintiff has a high-school education and obtained a

bachelor's degree in nursing.      Tr. 24, 43.     Plaintiff has past

relevant work experience as a nurse.        Tr. 24.

     Plaintiff alleges disability due to Pelvic Floor Tension



4 - OPINION AND ORDER
     Case 6:20-cv-00334-BR    Document 13    Filed 02/17/21   Page 5 of 22




Myalgia, chronic endometriosis, chronic interstitial cystitis

(IC), and anxiety.   Tr. 75-76, 557, 1063.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.       After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 20-23.



                                 STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden a claimant must

demonstrate her inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."                42

U.S.C. § 423(d)(1)(A).       The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are



5 - OPINION AND ORDER
     Case 6:20-cv-00334-BR    Document 13    Filed 02/17/21   Page 6 of 22




supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.       Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).      The court may not substitute its

judgment for that of the Commissioner.          Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



6 - OPINION AND ORDER
       Case 6:20-cv-00334-BR    Document 13   Filed 02/17/21   Page 7 of 22




                           DISABILITY ANALYSIS

I.     The Regulatory Sequential Evaluation

       At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).         20 C.F.R. § 404.1520(a)(4)(i).          See

also Keyser v. Comm'r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

       At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.               20 C.F.R.

§ 404.1509, 404.1520(a)(4)(ii).         See also Keyser, 648 F.3d at

724.

       At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.                20 C.F.R.

§ 404.1520(a)(4)(iii).         See also Keyser, 648 F.3d at 724.           The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

       If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).                 The



7 - OPINION AND ORDER
     Case 6:20-cv-00334-BR   Document 13   Filed 02/17/21   Page 8 of 22




claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.             20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.               "A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."      SSR 96-8p, at *1.         In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm'r of Soc. Sec.

Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v.

Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.      20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).           See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.             Lockwood v.

Comm'r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony



8 - OPINION AND ORDER
     Case 6:20-cv-00334-BR    Document 13   Filed 02/17/21   Page 9 of 22




of a VE or by reference to the Medical-Vocational Guidelines (or

the grids) set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.       If the Commissioner meets this burden,

the claimant is not disabled.       20 C.F.R. § 404.1520(g)(1).



                              ALJ'S FINDINGS

     At the hearing on November 5, 2018, Plaintiff requested the

ALJ to reopen her two prior claims.         Tr. 14, 38-39.       The ALJ

denied Plaintiff's request on the grounds that Plaintiff had not

shown good cause for reopening the prior applications and "the

overall record supports a conclusion that the [Plaintiff]

continued to be not disabled through her date last insured of

December 31, 2016."   Tr. 14.

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity from November 15, 2014 (as noted,

the day after Plaintiff's last prior application was denied), to

December 31, 2016.    Tr. 17.

     At Step Two the ALJ found Plaintiff has the severe

impairments of chronic IC with hematuria, spastic pelvic floor

syndrome, and obesity.       Tr. 17.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of



9 - OPINION AND ORDER
     Case 6:20-cv-00334-BR   Document 13   Filed 02/17/21    Page 10 of 22




the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 18.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:              cannot climb

ladders, ropes, or scaffolding; cannot be exposed to hazards

such as machinery and unprotected heights; and needs to have a

workstation within five minutes of a restroom.              Tr. 18-19.

     At Step Four the ALJ concluded Plaintiff is unable to

perform her past relevant work.      Tr. 24.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as housekeeping-cleaner,

office helper, and production assembler.         Tr. 25.       Accordingly,

the ALJ found Plaintiff was not disabled from November 15, 2014,

through December 31, 2016.      Tr. 26.



                               DISCUSSION

     Plaintiff contends the ALJ erred when she (1) denied

Plaintiff's request to reopen her prior applications; (2) failed

at Step Three to provide legally sufficient reasons supported by

substantial evidence in the record to show that Plaintiff's

impairments did not equal a listed impairment; (3) failed to

provide clear and convincing reasons supported by substantial

evidence in the record for discounting Plaintiff's testimony;



10 - OPINION AND ORDER
     Case 6:20-cv-00334-BR   Document 13   Filed 02/17/21   Page 11 of 22




(4) failed to provide legally sufficient reasons supported by

substantial evidence in the record for discounting the medical

opinions of Plaintiff's treating physicians; (5) failed to

provide legally sufficient reasons for rejecting lay-witness

statements; and (6) failed to include all of Plaintiff's

limitations in her assessment of Plaintiff's RFC and in her

hypothetical to the VE.

I.   The ALJ erred when she failed to reopen Plaintiff's prior
     applications and when she improperly applied res judicata
     to the prior administrative determinations.

     Plaintiff contends the ALJ erred when she denied

Plaintiff's request to reopen the prior DIB applications, but,

nevertheless, reopened the claims de facto and then improperly

applied the doctrine of res judicata to support a finding that

Plaintiff is not disabled.

     The Commissioner, however, contends the decision to reopen

a claim is discretionary and is not subject to review by this

Court.   In any event, the Commissioner contends the ALJ did not

de facto reopen Plaintiff's prior claims, did not give res

judicata effect to the prior finding that Plaintiff was not

disabled, and did not apply a presumption of continuing non-

disability to Plaintiff's current application.




11 - OPINION AND ORDER
     Case 6:20-cv-00334-BR     Document 13   Filed 02/17/21   Page 12 of 22




     A.    Standards

           42 U. S. C. § 405(g) restricts the subject-matter

jurisdiction of federal courts over Social Security cases to

“final decision[s] of the Commissioner of Social Security made

after a hearing.”      See also Johnson v. Shalala, 2 F.3d 918, 921

(9th Cir. 1993); Hoover v. Colvin, No. 3:13-cv-00823-SI, 2013 WL

6385925, at *2 (D. Or. Dec. 6, 2013).          If the requirements of

§ 405(g) are not satisfied, the Court has subject-matter

jurisdiction only if a claimant asserts a “colorable

constitutional claim.”        Califano v. Sanders, 430 U.S. 99, 109

(1977).    See also Hoover v. Colvin, No. 3:13-cv-00823-SI, 2013

WL 6385925, at *2 (D. Or. Dec. 6, 2013).

           1.     Reopening

                  After "a decision becomes administratively final,

the [Commissioner]'s decision to reopen a claim is purely

discretionary."     Davis v. Schweiker, 665 F.2d 934, 935 (9th Cir.

1982).    See also Kleem v. Astrue, 543 F.3d 1139, 1144 (9th Cir.

2008)("Because a denial of a motion to reopen is a discretionary

decision, it is not final and, thus, not generally reviewable by

a district court.").

                  A prior application may be reopened, however,

within four years of the initial determination (20 C.F.R.



12 - OPINION AND ORDER
     Case 6:20-cv-00334-BR   Document 13   Filed 02/17/21    Page 13 of 22




§ 404.988) and upon a showing of "good cause."              20 C.F.R.

§ 404.989(a).    Good cause exists when "new and material evidence

is furnished."   20 C.F.R. § 404.989(a)(1).         The purpose of

§ 404.988, however, is to grant the Commissioner discretion to

reopen final decisions, but it does not impose an affirmative

obligation on the Commissioner to take any action.              20 C.F.R.

§ 404.988 (a determination “may” be reopened pursuant to

subsections therein if the relevant criteria are satisfied).

See also Taylor v. Heckler, 765 F.2d 872, 877 (9th Cir.1985)(the

Commissioner's decision to reopen a claim is purely

discretionary after an administrative decision becomes final).

The Commissioner's denial of a petition to reopen may only be

challenged on constitutional grounds.        Klemm v. Astrue, 543 F.3d

1139, 1144 (9th Cir. 2008)(citing Sanders, 430 U.S. at 109)).

See also Hoover v. Colvin, No. 3:13-cv-00823-SI, 2013 WL

6385925, at *4 (D. Or. Dec. 6, 2013).

          2.     Res Judicata

                 The Social Security Act provides “[t]he findings

and decisions of the Commissioner of Social Security after a

hearing shall be binding upon all individuals who were parties

to such hearing.”    42 U.S.C. § 405(h).       In Chavez v. Bowen the

Ninth Circuit observed “the principles of res judicata apply to



13 - OPINION AND ORDER
     Case 6:20-cv-00334-BR    Document 13   Filed 02/17/21   Page 14 of 22




administrative decisions, although the doctrine is applied less

rigidly to administrative proceedings than to judicial

proceedings.”   844 F.2d 691, 693 (1988).         See also Vasquez v.

Astrue, 572 F.3d 586, 597 (9th Cir. 2009).

                Social Security Regulations also provide the

"doctrine of res judicata applies in that we have made a

previous determination or decision . . . about your rights on

the same fact and on the same issues or issues, and this

previous determination or decision has become final."               20 C.F.R.

§ 404.957(c)(1).   “Adjudicators must adopt such a finding from

the final decision on the prior claim in determining whether the

claimant is disabled with respect to the unadjudicated period

unless there is new and material evidence relating to such a

finding or there has been a change in the law, regulations or

rulings affecting the finding or the method for arriving at the

finding.”   Acquiescence Ruling (AR), 97-49(9)(Dec. 3, 1997),

1997 WL 742758, at *3.       In other words, a claimant may rebut the

presumption by showing a “changed circumstance” affecting the

issue of disability such as an increase in the severity of the

claimant’s impairments, the existence of an impairment not

considered in the previous application, or a change in the

claimant’s age category.



14 - OPINION AND ORDER
     Case 6:20-cv-00334-BR   Document 13   Filed 02/17/21   Page 15 of 22




     B.    Analysis

           At the hearing on November 5, 2018, Plaintiff

requested the ALJ to reopen her prior DIB claims on the ground

that good cause exists to do so.      Tr. 39-40.

           The ALJ acknowledged Plaintiff's current application

was filed within four years of the determination of the prior

applications, but she found Plaintiff had not provided good

cause for reopening the prior applications.          Tr. 14.     The ALJ

noted her findings that Plaintiff was not disabled related only

to the period from November 15, 2014 (the day after the last

application was denied) to December 31, 2016 (Plaintiff's DLI).

Tr. 14.   The ALJ, however, stated she "reviewed and considered

all of the evidence in the record in this case, which includes

medical evidence dating as far back as November 2011."              Tr. 14.

           Plaintiff, however, asserts the record includes new

evidence that establishes good cause to reopen her prior

applications, including lay-witness testimony, Plaintiff's

testimony and written statement, the medical opinions of her

treating physicians, and the underlying medical records.

Plaintiff contends all of this evidence is material because it

relates to her limitations beginning in 2011.           Although the ALJ

denied Plaintiff's request to reopen her prior applications,



15 - OPINION AND ORDER
        Case 6:20-cv-00334-BR   Document 13   Filed 02/17/21   Page 16 of 22




Plaintiff contends the ALJ de facto reopened those applications

when the ALJ considered all of the evidence of record "as far

back as November 2011" to determine whether Plaintiff was

disabled during the period in her current application.

Plaintiff relies on Lester v. Apfel, 81 F.3d 821 (9th Cir.

1995), and Lewis v. Apfel, 236 F.3d 503 (9th Cir. 2001).

             In Lester the court noted:

                   There is an exception to the general rule that
                   courts may not review the Commissioner's decision
                   not to reopen, where the Commissioner considers
                   'on the merits' the issue of the claimant's
                   disability during the already-adjudicated period.
                   [citation omitted]. Where such a de facto
                   reopening occurs, the Commissioner's decision as
                   to the prior period is subject to judicial
                   review.

Lester, 81 F.3d at 827 n.3.

             In Lewis the plaintiff filed an application for

benefits in 1991.       236 F.3d at 508.      On June 18, 1991, the

plaintiff's application was denied without an administrative

hearing.     The plaintiff did not appeal, but instead reapplied

for benefits in September 1992 and alleged a disability onset of

September 15, 1990.       At the hearing in June 1994 before an ALJ

the plaintiff sought to amend his disability onset date to March

1987.    The ALJ denied the plaintiff's request to amend, but the

ALJ considered evidence of the plaintiff's disability from



16 - OPINION AND ORDER
     Case 6:20-cv-00334-BR   Document 13   Filed 02/17/21   Page 17 of 22




before September 1990 when he made his May 1995 determination.

236 F.3d at 509.   The district court held the denial of the

plaintiff's earlier application in 1991 was res judicata on the

issue of disability up to the date of the denial.             Id.   On

appeal the Ninth Circuit held res judicata did not apply when

the ALJ "later considers 'on the merits' whether the claimant

was disabled during an already-adjudicated period."             236 F.3d at

510 (citing Lester v. Chater, 81 F.3d at 827 n.3).             The court

stated:

                When an ALJ de facto reopens the prior
                adjudication in that manner, the Commissioner's
                decision as to the prior period is subject to
                judicial review [citation omitted]. The ALJ knew
                of the June 1991 denial of Lewis's 1991
                application. Yet he considered evidence of
                disability from as early as 1989, and he accepted
                without comment the alleged onset date of
                September 15, 1990. Under these circumstances it
                is appropriate for the Court to treat the ALJ's
                actions as a de facto reopening, and assume a
                disability onset date of September 1990, as the
                ALJ did.

236 F.3d at 510.

          Here the ALJ was aware of Plaintiff's prior

applications; accepted without comment the alleged onset date of

January 14, 2011; and considered evidence of disability from as

early as November 2011.      Tr. 14.   The Commissioner contends the

ALJ did not de facto reopen the prior applications because the



17 - OPINION AND ORDER
        Case 6:20-cv-00334-BR   Document 13   Filed 02/17/21   Page 18 of 22




ALJ issued a decision that addressed only the period from

November 15, 2014, to December 31, 2016.            Def.'s Br. (#11) at 3.

             As Plaintiff points out, however, the Ninth Circuit in

Lewis found a de facto reopening because the ALJ considered "on

the merits" whether the claimant was disabled during an already-

adjudicated period.       The Court finds the same reasoning applies

in this case.      As noted, the ALJ stated she reviewed "all of the

evidence in the record . . . as far back as November 2011."

             On this record the Court concludes the ALJ de facto

reopened Plaintiff's prior applications, and, therefore, the

Commissioner's decision for the prior period from January 14,

2011, to November 14, 2014, is subject to judicial review in

addition to the period from November 15, 2014, to December 21,

2016.

             Plaintiff also contends the ALJ improperly gave the

prior nondisability finding res judicata effect by applying a

presumption of continuing nondisability to Plaintiff's current

application.      Plaintiff contends she has submitted new and

material evidence in support of her current application that is

different from the evidence submitted in support of her prior

applications.      Plaintiff also asserts she has alleged the mental

impairment of anxiety that was not part of the prior



18 - OPINION AND ORDER
     Case 6:20-cv-00334-BR   Document 13   Filed 02/17/21   Page 19 of 22




applications, and new regulations governing the evaluation of

mental impairments became effective January 17, 2017.              See

Revised Med. Criteria for Evaluating Mental Disorders, 81 Fed.

Reg. 66138 (Sept. 26, 2016).      Finally, Plaintiff argues the

Commissioner has also published new regulations governing the

evaluation of IC that became effective on March 18, 2015.                See

SSR 15-1p.

             The Commissioner contends in response that the mere

fact the ALJ reached the same conclusion and made the same

decision as the prior administrative decisions does not

establish the ALJ gave those decisions res judicata effect.                 The

Commissioner points out that the ALJ reviewed all of the records

from before and during the period at issue and entered findings

based on substantial evidence pertaining to the period from

November 15, 2014, to December 31, 2016.

             On this record, however, the Court finds there is new

and material evidence supporting Plaintiff's current

application, Plaintiff has asserted a new impairment not

previously alleged, and there are new regulations for the

evaluation of IC and mental impairments.         Accordingly, the ALJ

improperly gave res judicata effect to the prior determinations

of nondisability for the period from January 14, 2011, to



19 - OPINION AND ORDER
     Case 6:20-cv-00334-BR   Document 13   Filed 02/17/21   Page 20 of 22




November 14, 2015.

       In summary, the Court concludes (1) the ALJ de facto

reopened Plaintiff's prior applications, (2) the ALJ improperly

applied res judicata to the prior determinations when she

considered Plaintiff's current application, (3) there is new and

material evidence to support Plaintiff's current application,

(4) Plaintiff has alleged a new mental impairment of anxiety,

and (5) there are new and revised regulations regarding

evaluation of IC and mental impairments.         Thus, the Court finds

there are outstanding issues that must be resolved before a

determination of disability can be made.

     Because the Court concludes further administrative

proceedings are required based on Plaintiff's first assignment

of error, it is not necessary for the Court to address the

remaining issues at this time.



                                 REMAND
     The decision whether to remand for further proceedings or

for payment of benefits generally turns on the likely utility of

further proceedings.     Carmickle, 533 F.3d at 1179.          The court

may "direct an award of benefits where the record has been fully

developed and where further administrative proceedings would



20 - OPINION AND ORDER
       Case 6:20-cv-00334-BR   Document 13   Filed 02/17/21   Page 21 of 22




serve no useful purpose."        Smolen, 80 F.3d at 1292.

       The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."        Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).      The court should grant an immediate award

of benefits when

            (1) the ALJ has failed to provide legally sufficient
            reasons for rejecting such evidence, (2) there are no
            outstanding issues that must be resolved before a
            determination of disability can be made, and (3) it is
            clear from the record that the ALJ would be required
            to find the claimant disabled were such evidence
            credited.

Id.    The second and third prongs of the test often merge into a

single question:     Whether the ALJ would have to award benefits

if the case were remanded for further proceedings.               Id. at 1178

n.2.

            On this record the Court concludes Plaintiff is

entitled to have her current claim adjudicated from the alleged

disability onset date of January 14, 2011, to December 31, 2016,

the DLI, based on the entire record related to Plaintiff's prior

applications for disability benefits and the regulations in

effect during that period.        Accordingly, the Court remands this

matter for further administrative proceedings.




21 - OPINION AND ORDER
     Case 6:20-cv-00334-BR   Document 13   Filed 02/17/21   Page 22 of 22




                               CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four

of 42 U.S.C. § 405(g) for further administrative proceedings.

     IT IS SO ORDERED.

     Dated this 17th day of February, 2021.


                                  /s/ Anna J. Brown
                             ______________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




22 - OPINION AND ORDER
